Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/16/2020 is being considered by the examiner. The Office notes that while all the references were considered, Foreign Patent Document Item 6 is crossed out in the IDS since the same reference is already listed in Item #1. Additionally, Office notes in the U.S. Patent Application Publications section that item #11 US 20160042565 listed to “Edwards” is incorrect and that this document is listed to “Osada et al”. Furthermore, while the Osada reference has been considered by the examiner, the Office notes that the Osada reference does not appear to be remotely relevant to applicant’s disclosure and is possible that a typo occurred in the filling of the IDS and the applicant intended to cite a different reference which is listed to “Edwards”. If the applicant wishes to have the “Edwards” reference considered, the Office suggests that an IDS with the correct patent number for “Edwards” is filed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“Authorizing signaling devices” in claim 1 and possibly claim 17 (see the 112b rejection below) being interpreted to cover the corresponding structure described in at least Para. [0068] of the specification as performing the claimed function, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L4, L7, L12, L15 and L20 recites the limitation of “fluid”, however, L1 already recite the limitation of “fluid”. It is unclear and indefinite if each instance of fluid is referring to a distinct “fluid” or if it is the same “fluid” as previously recited. Based on the disclosure, the Office will assume that they are all the same “fluid”. If so, the Office suggests that the latter instances of the limitation “fluid” is amended to –the fluid—to overcome this rejection.  
Claim 1 recites in L8 and L16 recites the limitation of “the respective outlet” and “each outlet”, however, L7 recites the limitation of “a respective outlet tap or valve”. Additionally, due to the subtleties of the language, the phrase may be interpreted as being - a respective “outlet tap” OR “outlet valve” - or - a respective “outlet tap” OR “valve” - or which causes confusion if in the latter limitation the “valve” part is no longer an option or not in the latter recited limitations of “the respective outlet”. Based on the disclosure the Office will assume that the limitation “the respective outlet” is referring to “the respective outlet tap or valve”. The Office suggests that the latter limitations are amended to --the respective outlet tap or valve— and –each outlet tap or valve--to clarify the language.    
Claim 1 L17-18 and L18 recites the limitation of “the authorizing signaling device”; however, L6 recites the limitation of “one or more authorizing signaling devices”. It is unclear and indefinite if the instances of L17-18 and L18 is referring to “at least one of the one or more authorizing signaling device” or “the one or more authorizing signaling device” or if this limitation unintentionally narrows the claim to a single authorizing signaling device as opposed to “the one or more”. Based on the disclosure, the Office will assume that the applicant is attempting to claim --the one or more authorizing signaling devices-- and suggests that the claim is amended as such to clarify the claim language.   
Claim 1 recites in L21 “an authorized request”; however, L19 already recites “an authorized request”. It is unclear and indefinite if the latter recitation is distinct from the first recitation or if they are the same limitation. Based on the disclosure, the Office will assume that it is the same limitation and suggests that L21 is amended to --the authorized request-.
Claim 1 recites in L19 “an authorizing signal”; however, L4-5 already recites “an authorizing signal”. It is unclear and indefinite if the latter recitation is distinct from the first recitation or if they are the same limitation. Based on the disclosure, the Office will assume that it is the same limitation and suggests that L19 is amended to --the authorizing signal-.
Claim 17 recites in L3, L5, L9, L19 and L23 recites the limitation of “fluid”, however, L1 already recite the limitation of “fluid”. It is unclear and indefinite if each instance of fluid is referring to a distinct “fluid” or if it is the same “fluid” as previously recited. Based on the disclosure, the Office will assume that they are all the same “fluid”. If so, the Office suggests that the latter instances of the limitation “fluid” is amended to –the
Claim 17 recites in L6 and L11 recites the limitation of “the respective outlet” and L19-20 recite “their respective outlet/tap valve”, however, L5 recites the limitation of “a respective outlet tap or valve”. Additionally, due to the subtleties of the language, the phrase “a respective outlet tap or valve” may be interpreted as being - a respective “outlet tap” OR “outlet valve” - or - a respective “outlet tap” OR “valve” - or which causes confusion if in the latter limitations the “valve” part is no longer an option or not in the latter recited limitations of “the respective outlet”. In the case of the latter recited “their respective outlet/tap valve”, it becomes even more unclear since the limitation changed slightly to be a “respective outlet” OR “respective tap valve”. Based on the disclosure the Office will assume that the limitation “the respective outlet” and “their respective outlet/tap valve” is referring to “the respective outlet tap or valve” and “their respective outlet tap or valve”. The Office suggests that the latter limitations are amended to --the respective outlet tap or valve— and --their respective outlet tap or valve-- to clarify the language.    
Claim 17 L17-18 and L19 recites the limitation of “the authorizing signaling device”; however, L4 recites the limitation of “one or more authorizing signaling devices”. It is unclear and indefinite if the instances of L17-18 and L19 is referring to “at least one of the one or more authorizing signaling device” or “the one or more authorizing signaling devices” or if this limitation unintentionally narrows the claim to a single authorizing signaling device as opposed to “the one or more”. Based on the disclosure, the Office will assume that the applicant is attempting to claim --the one or more authorizing signaling devices
Claim 17 L20 recites “the authorizing check valve”; however, L4 recites “one or more authorizing signaling devices”. It is unclear if the latter recited limitation of “the authorizing check valve” is the same or related to the “one or more authorizing signaling devices” (in which case the 112f interpretation for claim 17 would not apply) or if they are distinct from each other. If the “authorizing check valve” is distinct, there is a lack of antecedent basis for the limitation and additionally it is unclear how this authorizing check valve is connected to the rest of the system to allow the system to perform as intended. Based on the record, the Office will assume that the each one of the one or more authorizing signaling devices comprises an authorizing check valve. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant' s position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minton (US 9,109,349) in view of Meyer (US 2014/0343736).
Regarding claim 1, as best understood by the Office, Minton (US 9,109,349) teaches in Figs. 1-8 (see at least Fig. 1) a system (10) for monitoring and controlling a flow of fluid in an environment (system 10 is capable of monitoring and controlling leaks in a building 70, using at least valve 12 and sensors 30 and 32), the system comprising: a main valve (manifold 14 comprising at least a first valve 12 which controls the inflow of water into building 70 and its appliances) positioned at an entry point of the environment The device of Minton fails to disclose the limitations “wherein each authorizing signaling device (iii) has a unique identifier associated therewith” and “wherein the controller receives an authorization request from the authorizing signaling device, determines whether the requested authorization from the authorizing signaling device is an authorized request, and provides an authorizing signal to the main valve to permit the flow of fluid through the main valve upon a determination by the controller that the authorization request from the authorizing signaling device is an authorized request” as claimed. However, notice Minton itself teaches in C5 L15-30 that the controller 34, the valve assembly 14 (including at least the valve 12 and sensor 30 and 32) and the activating member 28 can communicate with each other via wired or wireless communication. Additionally, one of ordinary skill in the art can recognize that the system of Milton must be configured to be capable of receiving signals and discerning between the actuation signals from the different activating members and the controller and the monitoring signals from the sensors used by the system otherwise the system would fail to function as intended such as for example a user requesting fluid to flow at the requesting member 28 in the kitchen, the system would instead open the purge valve 20 or opening the main valve 12 of a neighboring system due to the system being incapable of discerning the different signals. Furthermore, protocols for assigning an unique identifier to an electronic device to allow a controller capable of recognizing each other and allow effective communication and control between the recognized components while preventing interference from other electronic components are known in the art. 
Meyer (US 2014/0343736) teaches in Figs. 1-11 and at least Paras [0067-0070, 0074, 0080, 0106-0109, 0118, 0122-0123, 0135-0138, 0171, 0203-0204, 0207-0209, 0211-0212, 0223-0232 and 0239] of a fluid monitoring and control system capable of monitoring the conditions in a complex fluid system via sensors, a control unit that receives the monitoring data from the sensors and is capable of controlling the flow going to a specific zone in the system by selectively controlling a valve associated with that zone. Meyer teaches in at least Paras [0061, 0067-0070, 0074, 0080, 0083, 0085, 0106, 0122-0123, 0137, 0204 and 0207-0212] that the control unit, the sensors and other electric components such as the valves are capable of communicating 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Minton to be controlled by a programmable control unit/controller capable of effectively communicating wirelessly and controlling the various electronic components (in this case at least the requesting members 28, the valves 12 and 14 and sensors 30 and 32) as desired (such as opening and closing a valve based on electronic signals) using the identifying/verification method as taught by Meyer, which uses unique identifiers for the electronic components to allow wireless communication between the paired components only, since by using such a communication method, it allows the system to be more complex and to function without interfering with other similar systems in the vicinity while preventing miscommunication with the other systems, preventing data collision and ensuring integrity of the system allowing the system as taught by Minton to function wirelessly as intended. Thus, the device of the combination of Minton in view of Meyer meets all the limitations of claim 1. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minton (US 9,109,349) in view of Meyer (US 2014/0343736) and Genova (US 6,216,727).
Regarding claim 17, as best understood by the Office, in making and/or using the device of the combination of Minton in view of Meyer (see the rejection of claim 1 above for more details), the device of the combination teaches of a method of controlling a flow of fluid in an environment (see at least Fig. 1 of Minton showing a system for monitoring and controlling water flow coming from a water supply 16 and going to a building 70 and to appliances 24), wherein the environment comprises a main valve (manifold 14 comprising at least a first valve 12 which controls the inflow of water into building 70 and its appliances) positioned at an entry point, wherein the main valve permits fluid to be discharged into the environment upon receipt of an authorizing signal thereto (see at least C3 L45 - C4 L53 of Minton), one or more authorizing signaling devices (activating member 28 with transmitter 26), wherein each authorizing signaling device (i) associated with a respective outlet tap or valve (24, i.e. an appliance) from which fluid can be requested, (ii) is positioned intermediate the main valve and the respective outlet with which it is associated, and (iii) has a unique identifier associated therewith (Meyer teaches in at least Paras [0061, 0067-0070, 0074, 0080, 0083, 0085, 0106, 0122-0123, 0137, 0204 and 0207-0212] that the control unit, the sensors and other electric components such as the valves are capable of communicating wirelessly with each other by using a predetermined frequency and assigning to the components an unique identifying indicia such as an unique identifier/number or using the serial number of the component. Doing so allows the system to be capable of preventing miscommunication with other systems and preventing data collision, thus ensuring integrity of the system. See the rejection of claim 1 for more details), wherein each authorizing signaling device is in fluid However, one of ordinary skill in the art can recognize that the use of multiple leak detection sensors for detecting and mitigating leaks in a fluid system allows the system to have redundancies ensuring that leaks are prevented. Additionally, flow sensors used adjacent a valve and capable of monitoring for leaks are known in the art. 
Genova teaches in Figs. 1-7 (see at least Figs. 1-2) of a check valve-type flow sensor 10 that comprises at least toroidal sensing disk 42 with a seal washer 42, a toroidal ferrite 46, a coil 60 wrapped around a sensing tube 36, a spring 50, a spoked support 59 and a stationary metering rod 54. The assembly is arranged and acts as a check valve with the disk 42 acting as a spring biased valve member and the rod 54 and support 59 acting as the valve seat. As fluid flows into the device, the movement of the check valve correlates to flow-rate flowing in the flow path (see at least C3 L6 – C5 L32). Genova uses this flow sensor in combination with circuitry/CPU to monitor for unexpected flow-rates and when the sensor detects a leak, it sends a signal to a controller, which then either shut-off flow automatically or alerts a remote monitoring station that a leak has occurred (see at least C5 L10 – C6 L20).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the authorization signaling device of the system of the combination of Minton in view of Meyer to include a check valve-type flow Thus, in making and/or using the device of the combination of Minton in view of Meyer and Genova, the device of the combination meets all the limitations of claim 17. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,794,049. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are of broader scope than 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753